Coxe, D. J.
The indictment charges the offense to have been committed on the first day of April, 1881, at a time when, it is conceded, section 5485 of the Eevised Statutes was in force. The district court of Tennessee had jurisdiction. The jury-found the facts as charged in the second count of the indictment. There is no irregularity appearing on the face of the record. This court cannot, on habeas corpus, look behind the record to review the proceedings of a court of co-ordinate jurisdiction, nor can it receive and act on extrinsic evidence. If the prisoner at the trial could have established the facts stated in his affidavit, they might have constituted a defense; but they cannot be considered here. If errors were committed on the trial, the law suggests a very different method of correcting them.
Discharge refused, and prisoner remanded.